Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 3-12 are currently pending.
Claims 13-23 have been canceled.

Response to Arguments
Applicant’s arguments, see Remarks, filed December 16, 2021, with respect to the rejections to Claims 3-12 under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant alleges that the present invention is patent eligible because it “improves the functioning of a computer” in that it “utilizes fewer computing resources than otherwise would be utilized…in performing the claimed invention,” e.g. see pgs. 9-10 of Remarks – Examiner disagrees.
As described in further detail below, the present invention is directed towards the abstract idea of managing a healthcare shift, which is properly characterized as a “certain method of organizing human activity” because it is reasonably interpreted as managing a personal behavior and/or interactions between people.  Hence “performing the claimed invention” amounts to “applying the abstract idea,” and any purported improvements achieved would amount to an improvement to the abstract idea, rather than a technological improvement and/or an improvement to the functioning of the computer itself.  That is, even assuming, arguendo, that the present claimed limitations resulted in any of, for example, improved healthcare provider selection efficiency, fewer graphical user interfaces, transmitting fewer instructions, and/or commercial and/or business concerns rather than concerns arising specifically in the realm of computer networks and/or technology.
Furthermore, paragraph [0086] of the present Specification states that “swapping work shifts becomes an arduous task that cannot be accomplished efficiently and on short notice.”  However, the improvement of “increased efficiency” achieved by the present invention pertains to the efficiency of executing the abstract idea of organizing human activities, rather than, for example, improving the efficiency of the processing of the computer itself.  Furthermore, paragraph [0096] discloses that “the system may, for example, increase the efficiency of resource utilization and reduce wasted candidate time.”  Similarly, the improvement to “resource utilization” refers to the utilization of “suitable candidates that are most likely to accept an offer to fill an unfilled shift” (i.e. an improvement to the organizing of human activities) rather than an improvement to computing resources.
Hence, Claims 3-12 are nonetheless rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 3-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 3-23 are within the four statutory categories.  Claims 2-17 are drawn to a system for scheduling work shifts, which is within the four statutory categories (i.e. machine).  Claims 18-22 are drawn to a non-transitory medium for scheduling work shifts, which is within the four statutory categories (i.e. manufacture).  Claim 23 is drawn to a method for scheduling work shifts, which is within the four statutory categories (i.e. process).

Prong 1 of Step 2A
Claim 3 recites the following: structural elements (e.g. a computer processor), receiving timeslot criteria for a plurality of unfilled timeslots, receiving qualifications for candidate healthcare providers, receiving various types of personal data for the candidate healthcare providers, receiving various types of interaction data for the candidate healthcare providers, receiving various types of historical data for the candidate healthcare providers, identifying qualified candidate healthcare providers based on the timeslot criteria and the qualification data, calculating a personal data score, an interaction score, and a historical data score for each candidate healthcare provider, utilizing machine learning techniques to determine an overall timeslot acceptance likelihood score for each qualified candidate healthcare provider based on the personal data, interaction, and historical data scores, ranking the qualified healthcare providers based on the calculated overall timeslot acceptance likelihood score, identifying a subset of the highest ranked qualified healthcare providers, extending an offer to occupy the timeslot to the identified subset of the highest ranked qualified healthcare providers, displaying the offer to a user on a graphical user interface, and in response receiving an acceptance of the offer from the user, indicating that the offer has been accepted.
The aforementioned limitations, with the exception of the structural elements, the machine learning aspect, and the steps of receiving data, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions – in this case the aforementioned limitations are directed towards managing a healthcare shift (i.e. at least a personal behavior)).  Any limitations not identified above as part of the abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, Claims 13, 18, and 23 are directed towards the same as the abstract idea as Claim 3, because they recite identical subject matter as Claim 3, but are directed towards different statutory categories (i.e. Claim 13 recites a system, Claim 18 recites a non-transitory computer-readable medium, and Claim 23 recites a method, whereas Claim 3 recites a system).
Dependent Claims 4-12, 14-17, and 19-22 include other limitations, for example Claims 4-6 and 20-21 recite limitations pertaining to presenting the offer to potential timeslot occupants and steps to be taken based on the offer being accepted or not, Claims 7-9 and 15-17 recite particular types of personal, interaction, and historical operation data, Claims 10-12 and 14 recite applying weighting factors to calculate the scores, Claim 19 recites specifics regarding the contents of the offer itself, and Claim 22 recites determining potential timeslot occupants based Claims 3, 13, and 18.

Prong 2 of Step 2A
Claims 3-23 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a computer memory and processor, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0040]-[0048] of the present Specification, see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language requiring machine learning techniques to fill a healthcare shift, which amounts to limiting the abstract idea to the field of healthcare/the environment of computers, see MPEP 2106.05(h); and/or
add insignificant extra-solution activity to the abstract idea – for example, the steps of receiving the timeslot criteria, personal, interaction, and historical data, which amounts to mere data gathering, recitation of a healthcare shift, which amounts to selecting a particular type of data to be manipulated, and/or the recitation of displaying the offer, which amounts to an insignificant application, see MPEP 2106.05(g).
Claims 4-12, 14-17, and 19-22 include other limitations, but these limitations also amount to no more than generally linking the abstract idea to a particular technological environment or field of use (e.g. the types of data specified in dependent Claims 7-9, 15-17, 19), and/or adding insignificant extra-solution activity to the abstract idea (e.g. the displaying of the acceptance/non-acceptance recited in dependent Claims 4-6 and 20-21), and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0040]-[0048] of the Specification discloses that the additional elements comprise a plurality of different types of generic computing systems (i.e. a computer memory and processor) that are configured to perform generic computer functions (i.e. receiving and analyzing data, and displaying the results of the analysis) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives supplied data (e.g. a query for timeslot criteria) over a network, for example the Internet, e.g. see paragraphs [0045]-[0047] of the present Specification;
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of data pertaining to potential timeslot occupants and timeslot criteria data on a database and/or electronic memory;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing potential timeslot occupant and timeslot criteria data in a database and/or electronic memory, and retrieving the data from storage in order to score and rank the potential timeslot occupants and determine who should receive the offer;
Dependent Claims 4-12, 14-17, and 19-22 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than receiving or transmitting data over a network (e.g. the displaying of the acceptance/non-acceptance of the Claims 4-6 and 20-21), and/or performing repetitive calculations (e.g. the additional operations recited in dependent Claims 10-12 and 14).
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 3-23 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686